PER CURIAM:
Marcellus Thomas appeals the district court’s order denying his renewed motion for transcripts at government expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Thomas, No. CR-00-233 (W.D.N.C. filed Mar. 3 & entered Mar. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED